Case 1:19-cv-01869-LPS Document 35 Filed 10/12/20 Page 1 of 3 PageID #: 1407




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

 BLIX INC.,                                          )
                                                     )
                 Plaintiff,                          )   C.A. No. 19-1869-LPS
                                                     )
         v.                                          )   JURY TRIAL DEMANDED
                                                     )
 APPLE INC.,                                         )
                                                     )
                 Defendant.                          )

         DEFENDANT APPLE INC.’S RESPONSE TO PLAINTIFF BLIX INC.’S
              COUNTER-NOTICE OF SUBSEQUENT AUTHORITY

       Defendant Apple Inc. (“Apple”) hereby responds to Plaintiff Blix Inc.’s (“Blix”) Counter-

Notice of Subsequent Authority (D.I. 34) regarding a report prepared by staff for the majority party

on the House Judiciary Committee’s Subcommittee on Antitrust, Commercial and Administrative

Law (the “Staff Report”).

       The Staff Report is not “authority”—it is not a case, or statute, and it is certainly not

legislative history. Instead, the report was prepared by Congressional staff to make

“recommendations for areas of legislative activity,” and it expressly states that the “views and

conclusions contained in the Report are staff views and do not necessarily reflect those of the

Committee on the Judiciary or any of its Members.” (D.I 34-1 at 9-10.) Such a document has no

bearing on the pending motion to dismiss and Blix cites no case where such a report has been

treated as “authority.”1



 1
    In fact, even where Congressional reports contain factual matter rather than opinions, courts
often refuse to allow judicial notice (which Blix has not sought here at any rate). See e.g. In re
Easysaver Rewards Litig., 737 F. Supp. 2d 1159, 1170–71 (S.D. Cal. 2010) (refusing to take
judicial notice of facts in house staff report because, inter alia, “the facts can be disputed . . .
and the conclusions involve interpretation, opinion, and judgment”); Nat’l Abortion Fed'n v. Ctr.
for Med. Progress, 2018 WL 5879786, at *17 (N.D. Cal. Nov. 7, 2018), aff'd, 793 F. App'x 482
(9th Cir. 2019).
Case 1:19-cv-01869-LPS Document 35 Filed 10/12/20 Page 2 of 3 PageID #: 1408




       In any event, the Staff Report lends no legal support to the claims that Blix seeks to

allege here. Even if the Staff Report contained “virtually identical” factual allegations and

conclusions as Blix asserts, (D.I. 34 at 3), this would not signify that those allegations surmount

Twombly’s plausibility threshold. See Twombly v. Bell Atl. Corp., 425 F.3d 99, 118 n.14 (2d Cir.

2005) (even if complaint stated a claim, allegations regarding letters from members of the House

of Representatives to the Attorney General “requesting an investigation into alleged antitrust

violations” were “irrelevant at the pleading stage” because “[a]n allegation that someone has

made a similar allegation does not, without more, add anything to the complaint’s allegations of

fact”), rev'd on other grounds, 550 U.S. 544 (2007) (finding all allegations of complaint to be

implausible).2 But the Staff Report undertakes no investigation of Blix’s allegations. Blix states

that “the Committee specifically cited Blix’s experience,” (D.I. 34 at 3), but the Staff Report

merely notes that “Blix, developer of email management app BlueMail, has sued Apple in

federal court,” and quotes allegations from Blix’s complaint. (D.I. 34-1 at 362 & n.2303.) The

Staff Report certainly does not purport to analyze (or validate) the alleged email client market on

which Blix’s case rests, (see D.I. 20 at 18-23), or evaluate the nature or effect of any alleged

conduct within such a market.

       The Staff Report thus does not support Blix’s arguments, and the Court should grant

Apple’s motion to dismiss. (D.I. 16.)




 2
    The Staff Report finds the Twombly plausibility standard to be too exacting and recommends
lowering pleading standards to allow implausible antitrust claims to proceed through litigation.
(D.I. 34-1 at 402-04). That is not the law.


                                                  2
Case 1:19-cv-01869-LPS Document 35 Filed 10/12/20 Page 3 of 3 PageID #: 1409




                                         Respectfully submitted,
OF COUNSEL:                              POTTER ANDERSON & CORROON LLP

Daniel G. Swanson                        By: /s/ David E. Moore
Jason C. Lo                                  David E. Moore (#3983)
Jennifer J. Rho                              Bindu A. Palapura (#5370)
Raymond A. LaMagna                           Tracey E. Timlin (#6469)
GIBSON, DUNN & CRUTCHER LLP                  Hercules Plaza, 6th Floor
333 South Grand Avenue                       1313 N. Market Street
Los Angeles, CA 90071                        Wilmington, DE 19801
Tel: (213) 229-7000                          Tel: (302) 984-6000
                                             dmoore@potteranderson.com
Cynthia E. Richman                           bpalapura@potteranderson.com
Amalia Reiss                                 ttimlin@potteranderson.com
GIBSON, DUNN & CRUTCHER LLP
1050 Connecticut Avenue, N.W.            Attorneys for Defendant Apple Inc.
Washington, DC 20036
Tel: (202) 995-8500

H. Mark Lyon
GIBSON, DUNN & CRUTCHER LLP
1881 Page Mill Road
Palo Alto, CA 94304
Tel: (650) 849-5300

Chris Whittaker
GIBSON, DUNN & CRUTCHER LLP
3161 Michelson Drive
Irvine, CA 92612
Tel: (949) 451-3800

Dated: October 12, 2020
6901282/ 49651




                                     3
